DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants amendment and remarks of 9 December 2020 have been entered.
	Claims 10-14, 22-26, and 29-38 have been canceled. Claims 1-9, 15-21, 27, and 28 are pending. Claims 8, 9, 15-18, 27, and 28 are withdrawn. Claims 1-7 and 19-21 are being examined on the merits.
	The Election/Restriction requirement remains in effect.
	The rejection of claims 1-7 and 19-21 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 9 December 2020.
	The amendment to claim 1 has necessitated a new grounds of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "r" in the structural chemical formula (as part of (CHR2)r). There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites the structure of Formula (I): 
    PNG
    media_image1.png
    106
    240
    media_image1.png
    Greyscale
. Claim 1 further recites that L is –(CR3Rx)p- and M is one of –(CR2Ry)-, -(CH2)-(CR2Ry)-, or –(CR2Ry)-(CH2)-. The integer p is claimed as being 1 or 2. At issue in claim 20 is that the structure at the M variable for formula (Ia) is claimed as (CR2Ry)2, which is not in accordance with M being claimed as one of -2Ry)-, -(CH2)-(CR2Ry)-, or -(CR2Ry)-(CH2)- in claim 1. Since R2 is defined as C1-C6 akyl and Ry is H, there are conditions in claim 20 where the structure expand beyond the allowed substructures for M when both carbons are present (-(CH2)-(CR2Ry)- or -(CR2Ry)-(CH2)-). Furthermore this is incompatible with the language in claim 1 that “when M is –(CR2Ry)- then p is 2 and when M is -(CH2)-(CR2Ry)- or -(CR2Ry)-CH2- then p is 1”. The same situation applies to claim 21, where the M element is claimed as CHR2CHR2, which expands beyond that found in claim 1 since in that case at least one of the R2 is always H when both carbons are present (-(CH2)-(CR2Ry)- or -(CR2Ry)-(CH2)-). Again this is not compatible with the proviso at the end of claim 1. These claims expand beyond the options allowed for L and M as defined by the proviso in claim 1, failing to further limit the claimed subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed to a dipeptidomimetic, where the compound is a mixture of an α-amino acid and a β-amino acid in either αβ or βα configuration. The compounds further include flanking moieties at the N- and C-termini, with the C-terminus being unsubstituted monocyclic or bicyclic aryl groups and the N-terminus containing phenyl, heteroaryl, aryl, or cycloalkyl groups where the aryl or heteroaryl can be substituted with C1--6 aklyl 
    PNG
    media_image2.png
    324
    830
    media_image2.png
    Greyscale
. These are structurally similar to the dipeptides claimed, including the N- and C-terminal caps. However, the Lin compounds differ in that they are dipeptides comprised of α-amino acids, rather than the claimed dipeptidomimetic comprising a mixture of α- and β-amino acids. There is no reasonable expectation of success in modifying the Lin peptides to contain a β-amino acid at the first or second amino acid position and still expect it to function as disclosed in Lin. No other art discloses or fairly suggests production of mixed α/β dipeptides containing the N- and C-terminal capping groups as claimed. Accordingly, the claimed dipeptidomimetics are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Z.J.M/Patent Examiner, Art Unit 1658        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658